          Case 1:19-cv-00053-PB Document 20 Filed 05/30/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

Patrick Doughty, et al

     v.
                                          Case No. 19-cv-53-PB
State Employee's Association of NH,
SEIU, Local 1984, CTW, CLC



                                   JUDGMENT


     In accordance with the Oral Order by Judge Paul Barbadoro on

May 30, 2019, judgment is hereby entered.

     The prevailing party may recover costs consistent with Fed. R.

Civ. P. 54(d) and 28 U.S.C. § 1920.


                                          By the Court:


                                          _________________________
                                          Daniel J. Lynch
                                          Clerk of Court



Date: May 30, 2019

cc: Counsel of Record
